
	
		III
		109th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Martinez (for
			 himself, Mr. Salazar,
			 Mr. Menendez, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the efforts and contributions
		  of outstanding Hispanic scientists in the United States.
	
	
		Whereas the purpose of the National Hispanic Scientist of
			 the Year Award is to recognize outstanding Hispanic scientists in the United
			 States who promote a greater public understanding of science and motivate
			 Hispanic youth to develop an interest in science;
		Whereas the sixth annual National Hispanic Scientist of
			 the Year Gala will be held at the Museum of Science & Industry in Tampa,
			 Florida, on Saturday, October 28, 2006;
		Whereas proceeds of the National Hispanic Scientist of the
			 Year Gala support scholarships for Hispanic boys and girls to participate in
			 the Museum of Science & Industry's Youth Enriched by Science Program, known
			 as the YES! Team; and
		Whereas a need to acknowledge the work and effort of
			 outstanding Hispanic scientists in the United States has led to the selection
			 of Dr. Inés Cifuentes as the honoree of the sixth annual National Hispanic
			 Scientist of the Year Award, in recognition of her dedication to training
			 science and mathematics educators, and her involvement in encouraging young
			 students to study the earth sciences: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 efforts to educate, support, and provide hope for the Hispanic community,
			 including efforts to honor outstanding Hispanic scientists in the United States
			 at the annual National Hispanic Scientist of the Year Gala and to organize a
			 Meet the Hispanic Scientist Day; and
			(2)congratulates Dr.
			 Inés Cifuentes for being honored as the National Hispanic Scientist of the Year
			 for 2006 by the Museum of Science & Industry, in recognition of the
			 dedication Dr. Cifuentes has shown to training science and mathematics
			 educators and her involvement in encouraging young students to study the earth
			 sciences.
			
